FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE ANDREW NAVA,                                No. 08-55304

               Petitioner - Appellant,           D.C. No. 5:07-cv-00096-PA

  v.
                                                 MEMORANDUM *
MICHAEL KNOWLES, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       California prisoner Jose Andrew Nava appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Nava contends that the evidence introduced at his trial was insufficient to

support the jury’s true finding on a criminal street gang enhancement. The record

reflects that the California appellate court’s rejection of this claim was not contrary

to, or an unreasonable application of, federal law; nor was it based on an

unreasonable determination of the facts. See 28 U.S.C. § 2254(d); Jackson v.

Virginia, 443 U.S. 307, 319 (1979); People v. Gardeley, 14 Cal. 4th 605, 624 n.10

(1996).

      We construe Nava’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                     08-55304